Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cirigliano, J.), rendered October 12, 1989, convicting him of criminal possession of a controlled substance in the third degree, and crimi*695nal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends that certain remarks made by the prosecutor during opening and summation deprived him of fair trial. These contentions are not preserved for appellate review (see, People v Nuccie, 57 NY2d 818; People v Booth, 177 AD2d 495), and in any event, the alleged errors do not warrant reversal of the judgment of conviction in the exercise of our interest of justice jurisdiction (see, People v Galloway, 54 NY2d 396, 399; People v Crimmins, 36 NY2d 230, 242; People v Kline, 175 AD2d 266). Thompson, J. P., Harwood, Rosenblatt and Eiber, JJ., concur.